DETAILED ACTION
Acknowledgements
The amendment filed 4/3/2022 is acknowledged.
Claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 4-8, 11-15, and 18-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s remarks have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recited “embedding, via the device, the unique identifier and an address of a receiver of the one or more incentives into a field of an OP_RETURN script within a blockchain transaction that transfers payment for the one or more items to the website based on the cryptocurrency and embedding the unique identifier in an OP-RETURN script of a blockchain transaction that transfers a refund to the receiver based on the one or more incentives,” claim 8 recites that a processor of a device is configured to “embed the unique identifier and an address of a receiver of the one or more incentives into a field of an OP_RETURN script within a blockchain transaction that transfers payment for the one or more items to the website based on the cryptocurrency and embed the unique identifier in an OP-RETURN script of a blockchain transaction that transfers a refund to the receiver based on the one or more incentives,” and claim 15 recites that a non-transitory computer readable storage medium stores instructions which, when executed by a processor, cause the processor to perform “embedding the unique identifier and an address of a receiver of the one or more incentives into a field of an OPRETURN script within a blockchain transaction that transfers payment for the one or more items to the website based on the cryptocurrency and embedding the unique identifier in an OP-RETURN script of a blockchain transaction that transfers a refund to the receiver based on the one or more incentives.” These limitations describe a single device performing both the functions of embedding the unique identifier and an address of a receiver of the one or more incentives into a field of an OP_RETURN script within a blockchain transaction that transfers payment for the one or more items to the website based on the cryptocurrency and embedding the unique identifier in an OP-RETURN script of a blockchain transaction that transfers a refund to the receiver based on the one or more incentives. However, the specification does not provide support for a single device performing both of these “embedding” steps. The specification discloses that a customer device 210 receives a payment request message and generates another message that embeds the identifier, and that this message is sent to the retailer as a message stored on the blockchain information source (PGPub of Specification Figure 2, Items 226-232; ¶ 22). The specification further discloses that “[t]he retailer 230 may also generate a payment refund transaction and embed the identifier in the transaction script which can be logged as part of the blockchain data 242. The retailer transmits the payment refund transaction to the blockchain network 242. At some point, the customer device 210 receives the refund transaction, credit or subsequent incentive” (PGPub of Specification Figure 2, Items 236-242, ¶ 23). Thus, according to the specification, it is the customer device 210 that performs the embedding of the information within a blockchain transaction that transfers payment for the one or more items to the website, but it is the retailer that performs the embedding of the information into a blockchain transaction that transfers a refund to the receiver based on the one or more incentives. Therefore, the specification does not provide support for a single device performing both the functions of embedding the unique identifier and an address of a receiver of the one or more incentives into a field of an OP_RETURN script within a blockchain transaction that transfers payment for the one or more items to the website based on the cryptocurrency and embedding the unique identifier in an OP-RETURN script of a blockchain transaction that transfers a refund to the receiver based on the one or more incentives.
Claims 4-7, 11-14, and 18-20 are also rejected as each depends on either claim 1, 8, or 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Storry (US 2016/0092902 A1) discloses selecting one or more items for purchase from a website. (Storry ¶ 11), transmitting a message to the website selecting payment for the selected one or more items (Storry ¶¶ 11 ,13), receiving a payment request message from the website which comprises a unique identifier linked to one or more incentives (Storry ¶¶ 12, 58), embedding the unique identifier into a message (Storry ¶¶ 51, 59); and transmitting the message including the embedded unique identifier to a computing system (Storry ¶¶ 51, 59).
Simon et al. (US 2016/0012424 A1) (Simon) discloses payment via cryptocurrency (Simon ¶¶ 22-23, 26-27, 28, 30, 44), and transmitting the blockchain transaction to a computing system associated with the cryptocurrency (Simon ¶¶ 16-18, 25, 29, 34-37, 47, 58-63).
Feeney, et al. (US 2016/0098723) (“Feeney ‘723”) discloses an address of a receiver of the one or more incentives is stored in a field within a blockchain transaction of the cryptocurrency (Feeney '723 ¶ 52).
Feeney, et al. (US 2017/0324711) (“Feeney ‘711”) discloses embedding information, including information related to incentives, in an OP_RETURN script within a blockchain transaction of the cryptocurrency. (Feeney ‘711 ¶¶ 41, 52-53, 70-71).
Klingon (US 2016/0092880 A1) teaches of a system and method for facilitating a purchase transaction using a merchant device beacon.
UHR et al. (US 2018/0227293 A1) teaches of a certificate issuing system based on block chain.
GRIMES (US 2010/0106568 A1) teaches of an offer management system and methods for targeted marketing offer deliver system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685